Citation Nr: 9913247	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original rating greater than zero 
percent for a disorder characterized as residuals of vaginal 
polyp removal.  

2.  Entitlement to an original rating greater than 10 percent 
for a chronic urinary tract infection disability.  

3.  Entitlement to service connection for a disorder 
characterized as gynecological pathology.  

4.  Entitlement to an original rating greater than zero 
percent for a bilateral callus disorder of the feet.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1997 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby service 
connection for a gynecological condition was denied, and 
where service connection was established for residuals of 
vaginal polyps, chronic urinary tract infections, and a 
bilateral foot disorder.  The veteran's chronic urinary tract 
infection disorder was evaluated as 10 percent disabling, and 
her other disorders were evaluated as noncompensable.  

The issues of greater ratings for residuals of vaginal polyps 
and chronic urinary tract infections are addressed in the 
Remand section of the Opinion.  


FINDINGS OF FACT

1.  A gynecological condition, apart from service-connected 
residuals of vaginal polyp removal, is not shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of her service-
connected callus disorder has been developed.

3.  The veteran's callus disorder of the feet is manifested 
primarily by the presence of bilateral callosities under the 
metatarsal head.  


CONCLUSIONS OF LAW

1.  A claim for service connection for a gynecological 
disorder is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

2.  The criteria for a compensable disability rating for 
service-connected callus disorder of the feet are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, and 7819 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a disorder 
characterized as gynecological pathology.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

As a preliminary matter, the Board notes that the veteran is 
service-connected for a disorder characterized as residuals 
of vaginal polyp removal, which is the subject of the Remand 
portion of the Opinion.  In the veteran's claim, dated April 
1997, she also claimed service connection for "gynecological 
problems" in addition to her other disorders.  

The RO noted that the medical evidence showed that the 
veteran underwent a tubal ligation in 1983, prior to her 
entry into active service.  The veterans' service medical 
records show that she also underwent a procedure to have a 
right vaginal polyp removed in May 1985.  The pathology 
report reveals a diagnosis of "mucosa, vaginal, excisional 
biopsy: benign polyp."  An additional record reveals that 
the veteran was diagnosed with a right vaginal polyp and with 
"dyspareunia secondary to Diagnosis #1", after a vaginal 
polypectomy.  

However, the Board must point out that the evidence must show 
that the veteran currently manifests a disorder in order for 
service connection to be appropriate.  No evidence has been 
received that indicates the presence of a gynecological 
condition, and the current evidence does not show the 
presence of additional gynecological disorders, other than 
her service-connected residuals of vaginal polyps disorder.  
As the presence of a current disorder is a prerequisite to a 
finding of a well grounded claim, the Board determines that 
the veteran's claim for a "gynecological condition" is not 
well grounded, and must be denied.  

II.  Entitlement to an original rating greater than zero 
percent for a bilateral callus disorder of the feet.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, she has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with her claims folder, or sought by VA, are 
available.  The Board accordingly finds that the duty to 
assist her, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.

Service connection for bilateral calluses of the feet was 
awarded by the RO in November 1997.  A zero percent 
(noncompensable) evaluation was assigned.  The RO noted that 
the veteran had experienced calluses on her feet during 
service, and that she also manifested them during her May 
1997 VA rating examination.  The RO evaluated the veteran's 
disorder as analogous to Diagnostic Code 7819, which 
evaluates benign new skin growths.   

As indicated above, the veteran contends that the 
noncompensable rating currently in effect does not adequately 
reflect the severity of her disorder.  After a review of the 
record, the Board finds that the evidence does not support 
her contention, and that her claim must be denied.

The severity of the veteran's disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  As indicated above, the veteran's 
disorder was evaluated as benign new skin growths.  
Diagnostic Code 7819 provides that such disorders are to be 
rated as "scars, disfigurement, etc.".  Diagnostic Code 
7800 evaluates disfiguring head, face or neck scars, and is 
thus, inapplicable to the veteran's condition.  Diagnostic 
Codes 7801 and 7802 evaluate scars resulting from third and 
second degree burns, respectively, and also do not apply.  
Similarly, superficial, poorly nourished scars with repeated 
ulceration are evaluated by Diagnostic Code 7803, and 
superficial scars that are tender and painful on objective 
demonstration are evaluated by Diagnostic Code 7804.  Other 
scars are rated on limitation of function of the part 
affected by Diagnostic Code 7805. 

The medical evidence shows that the veteran's feet were 
evaluated in May 1997.  The examiner stated that the "feet 
have no deformity.  They are supple.  She has a thin callus 
beneath the second metatarsal head of both feet.  When she 
ambulates, the third toes do not touch the floor, and she 
bears minimal weight on the second and fourth toes."  

The medical evidence does not show a disorder manifested by 
superficial, poorly nourished scars with repeated ulceration 
or superficial scars that are tender and painful on objective 
demonstration.  Thus, evaluations under either Diagnostic 
Codes 7803 and 7804 do not apply.  The Board notes that the 
veteran complains swelling with her callus disorder.  
However, the Board must point out that the medical evidence 
does not show that such tenderness was present on objective 
demonstration.  

Turning to the evaluation for other scars, the Board notes 
that they are to be evaluated on the limitation of the part 
affected.  Malunion or nonunion of the tarsal or metatarsal 
bones is evaluated under Diagnostic Code 5283.  However, the 
Board must point out that those ratings contemplate malunion 
or nonunion of the metatarsal bones, and that the veteran has 
been assessed with a callus under the metatarsal head, not 
with a bone disorder.  Those ratings contemplate actual loss 
of use of the foot as 40 percent disabling, a severe disorder 
as 30 percent disabling, moderately severe, as 20 percent 
disabling; and a moderate disorder as 10 percent disabling.  
Although the medical evidence shows that the veteran's toes 
do not touch the floor when she ambulates, it also shows that 
the "feet show no deformity."  It certainly does not show a 
moderate deformity, thus ratings under Diagnostic Code 5283 
similarly do not apply.  

In addition, although painful callosities are considered as 
one of the symptoms possibly present in a claw foot 
disability under Diagnostic Code 5278, the veteran has not 
been diagnosed with such a disorder, or any other foot 
disorder.  The minimum compensable rating for a claw foot 
disorder contemplates some limitation of great toe 
dorsiflexion, some limitation of dorsiflexion at ankle, in 
addition to some tenderness under the metatarsal heads.  The 
medical evidence simply does not show that such a disorder is 
manifested.  In fact, as indicated above, the veteran's feet 
did not show evidence of tenderness on objective 
demonstration.  Thus, the Board finds, as a matter of fact, 
that the medical evidence does not show that the veteran's 
callus disorder is of such severity as to warrant a 
compensable rating.  Therefore, the veteran's claim must be 
denied.  


ORDER

Entitlement to service connection for a gynecological 
condition is denied.  Entitlement to an increased rating for 
a bilateral foot condition is denied.  


REMAND

The veteran contends, in essence, that her residuals of 
vaginal polyp removal and chronic urinary tract infection 
disabilities are of greater severity than reflected by the 
current evaluations.  After a review of the record, it is the 
opinion of the Board that additional development of the 
evidence must be accomplished prior to further consideration 
of the veteran's claims.  

In particular, the Board notes that the veteran's service-
connected polyp disorder was not evaluated during her rating 
examinations. Thus, the Board concludes that an examination 
for the veteran's service-connected polyp disorder is in 
order.  

In addition, although the veteran's chronic urinary tract 
infections were addressed in a VA gynecological examination 
dated May 22, 1997, it does not appear that the report of her 
laboratory findings, dated May 23, 1997, were considered.  
Because the Board is not permitted to make diagnoses or 
provide a medical opinion, we cannot interpret what appear to 
be abnormal laboratory results.  Also, the Board notes that 
the veteran's cystitis examination was canceled.  An internal 
notation reveals that the examination was apparently canceled 
due to the existence of "adequate medical evidence."  
However, the Board determines that the examination addressing 
the veteran's urinary tract infection or cystitis was not 
adequate for rating purposes, as indicated above.  Thus, the 
Board concludes that a records review is required prior to 
further consideration of the veteran's claim for chronic 
urinary tract infections.  

The Court has held that the VA has a duty to assist veterans 
in the development of facts pertinent to their claims under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.103(a) (1998).  As set forth by the Court in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), this duty requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the veteran that, 
in conjunction with the development 
requested herein, she and her accredited 
representative may submit any additional 
evidence she desires in support of her 
claims.  

2.  The RO should accord the veteran a 
special VA GYNECOLOGICAL EXAMINATION, by 
an examiner other than the one who 
performed the May 1997 examination, in 
order to ascertain the severity of her 
residuals of vaginal polyp removal 
disorder.  The veteran's claims folder 
and a copy of this remand are to be made 
available to the examiner, for review and 
referral, prior to the examinations of 
the veteran.  The RO is also to advise 
the veteran that failure to report, 
without demonstrated good cause, for 
scheduled VA examinations could result in 
adverse adjudication, to include denial, 
of her claims. 

3.  In addition, the RO should have the 
veteran's records reviewed by a reviewer, 
other than the one who performed the May 
1997 Gynecological Examination, to 
interpret the results of the veteran's 
May 1997 laboratory findings and their 
relevance to the veteran's CHRONIC 
URINARY TRACT INFECTION OR CYSTITIS 
DISORDER.  

4.  The Records Reviewer should review 
the veteran's history and laboratory 
results (found in the May 1997 
Gynecological Report), and specifically 
address whether those findings support 
urine leakage, increased frequency, or 
obstructed voiding.  Specifically, the 
reviewer shall note:  (a) both the 
daytime and nighttime voiding interval;  
(b) whether marked obstructive 
symptomatology is present;  and (c) 
whether the findings and history support 
recurrent symptomatic (urinary tract) 
infections requiring continuous intensive 
management;  (d) only intermittent 
intensive management;  or (e) no 
intensive management.  

5.  Following completion of the above 
developments, the RO should review the 
veteran's examination report to verify 
that the items in paragraphs two and four 
have been addressed by the examiner and 
reviewer and noted on the veteran's 
examination reports. 

6.  The RO should then also review the 
veteran's claims folder, and determine 
whether an increased rating for her 
disorders can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to comply with due process 
considerations and to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.

This claim should be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  See 38 C.F.R. § 4.20 (1998).  

